DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a machine-readable storage medium is broad enough to encompass both transitory and non-transitory medias. The claims may be amended to recite "A non-transitory computer accessible storage medium..." to overcome the 101 rejection. https://mpep.uspto.gov/RDMS/MPEP/e8r9#/current/d0e197244.html.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engelke et al. (Dark times in the resonance fluorescence of trapped 171Yb ions caused by spontaneous quantum jumps to the 2D3/2 (F=2) state).
In claim 1, Engelke discloses a quantum computing state detection system (see Figs. 1a-1c) comprising: a shelving laser to transfer an ytterbium-171 ion from an initial state to a shelved state (an optical frequency standard based on the electron shelving scheme may use the electric-quadrupole transition from the 171Yb+ 2S1/2(F =0) ground-state sublevel to the 2D3/2(F = 2) sublevel as a reference transition, page 348); 
a plurality of detection lasers (semiconductor lasers, page 348) to detect a present state of the ion (171Yb ions); and 
a plurality of return lasers to return the ion to an initialized state (see Fig. 1c).
Claims 8 and 15 correspond to detailed circuit features previously already discussed in claim 1.
In claim 4, Engelke further discloses the system of claim 1, wherein the shelving laser further transfers an ion population from the initial state to the shelved state (transition from the 171Yb+ 2S1/2(F =0) ground-state sublevel to the 2D3/2(F = 2) sublevel as a reference transition).
In claim 5, Engelke further discloses the system of claim 4, wherein the ion population includes a plurality of ytterbium-171 ions (171Yb ions).
Claims 11-12 correspond to detailed circuit features previously already discussed in claims 4-5.
Claim 18 corresponds to detailed circuit features previously already discussed in claim 5.
Allowable Subject Matter
5.	Claims 2-3, 6-7, 9-10, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        Related Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
Monroe et al. (US 11004009 B2) teaches optical control of atomic quantum bits (qubits) for phase control operations. More specifically, the disclosure describes methods for coherently controlling quantum phases on atomic qubits mediated by optical control fields, applying to quantum logic gates, and generalized interactions between qubits. Various attributes and settings of optical/qubit interactions (e.g., atomic energy structure, laser beam geometry, polarization, spectrum, phase, background magnetic field) are identified for imprinting and storing phase in qubits. The disclosure further describes how these control attributes are best matched in order to control and stabilize qubit interactions and allow extended phase-stable quantum gate sequences.
Hayes et al. (US 10997522 B1) teaches a quantum computer comprises an apparatus having atomic objects therein; a first manipulation source configured to provide a first manipulation signal; a second manipulation source configured to provide a second manipulation signal; and a controller. The controller is configured to cause the first manipulation source to provide the first manipulation signal to a region of the apparatus; and cause the second manipulation source to provide the second manipulation signal to the region. The first manipulation signal is tuned to excite atomic objects within the region from a leaked state outside of the qubit space to an intermediary manifold and to suppress excitation of atomic objects that are in the qubit space. The second manipulation signal is tuned to excite atomic objects from the intermediary manifold to a decay manifold from which there is a non-zero probability that an atomic object will decay into the qubit space.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571) 272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIBOL TAN/
Primary Examiner, Art Unit 2844